Exhibit 10.1

AMENDMENT TO THE

STANDARD PACIFIC CORP.

DEFERRED COMPENSATION PLAN

Standard Pacific Corp., a Delaware corporation (the “Company”), established the
Standard Pacific Corp. Deferred Compensation Plan (the “Plan”) for the benefit
of certain of its employees and the employees of its subsidiaries, effective as
of February 1, 2002.

The Company has reserved the right to amend or terminate the Plan. The Board of
Directors of the Company has appointed a Special Committee of the Board of
Directors and delegated to the Special Committee the authority to amend or
terminate the Plan.

The Special Committee desires to partially terminate the Plan and to amend the
Plan to provide for special lump sum distributions to certain Participants (as
defined in the Plan).

Effective as of December 12, 2007, the Plan is hereby amended as follows:

1. Section I(d) of the Plan is hereby amended to read as follows: “(d) Board
means the Board of Directors of the Company.”

2. Section I of the Plan is hereby amended to add the following new subsection
(w) at the end thereof: “(w) Company means Standard Pacific Corp., a Delaware
corporation.”

3. The last sentence of Section VI(j) of the Plan is hereby amended to read in
its entirety as follows: “This Section VI(j) shall not apply to any distribution
made on account of a Change in Control or any distribution made under Section
VI(k).”

4. Section VI of the Plan is hereby amended to add the following new subsection
(k) at the end thereof:

(k) Special Lump Sum Distributions.

(i) Notwithstanding Sections VI(a), (b), (c), (d), (e), (h) and (j), and except
as otherwise provided in paragraphs (ii) and (iii), the Accounts of each
Participant who is employed by the Employer as of December 31, 2007 shall be
paid in a lump sum payment in cash on January 1, 2008 (or within ten (10) days
thereafter).

(ii) Paragraph (i) shall not apply to a Participant’s Accounts (or portions
thereof) that are distributable under the preceding subsections of Section VI
prior to January 1, 2008.

(iii) Paragraph (i) shall not apply to a Participant if such Participant
attained age 62 on or before December 31, 2007, or such Participant has
completed twenty (20) or more years of continuous service with the Employer as
of December 31, 2007.



--------------------------------------------------------------------------------

5. Section IX of the Plan is hereby amended to read in its entirety as follows:

IX. Amendment:

(a) Right to Amend. The Company, by written instrument executed by the Company,
shall have the right to amend the Plan, at any time and with respect to any
provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive a Participant or a Beneficiary of a right accrued hereunder prior
to the date of the amendment.

(b) Amendment to Ensure Proper Characterization of Plan. Notwithstanding the
provisions of Section IX(a), the Plan may be amended by the Company at any time,
retroactively if required, in the opinion of the Company, in order to ensure
that the Plan is characterized as a top-hat plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA Sections 201(2), 301(a)(1), and 401(a)(1) and to conform
the Plan to the provisions and requirements of any applicable law (including
ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of a Participant or Beneficiary hereunder.

6. Section X(a) of the Plan is hereby amended to read in its entirety as
follows:

(a) The Company’s Right to Terminate or Suspend the Plan. The Company reserves
the right, at any time, to terminate the Plan and/or its obligation to make
further credits to Accounts. The Company also reserves the right, at any time,
to suspend the operation of the Plan for a fixed or indeterminate period of
time.

7. The last sentence of Section X(d) of the Plan is hereby amended to read in
its entirety as follows:

Upon the effective date of any such event, notwithstanding any other provision
of the Plan, (i) no persons who were not thereto Participants shall be eligible
to become Participants, and (ii) the value of the interest of all affected
Participants and Beneficiaries shall be determined and paid to them in a lump
sum as soon as is practicable after such termination; provided, however, that
the Accounts (and portions thereof) subject to Section VI(k) shall be
distributed in accordance therewith.

8. The Plan shall be partially terminated effective as of January 1, 2008 and
such partial termination shall apply to the Accounts (and portions thereof)
subject to distribution under Section VI(k).

 

2



--------------------------------------------------------------------------------

9. The Plan, as amended herein, shall remain in full force and effect.

Executed at Irvine, California on December 14, 2007.

 

STANDARD PACIFIC CORP. By   /s/ Andrew H. Parnes Name   Andrew H. Parnes Title  
Executive Vice President and Chief Financial Officer

 

3